Citation Nr: 1626842	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a bilateral elbow disorder.  

5.  Entitlement to service connection for a disorder of the thoracic and/or lumbar spine.  

6.  Entitlement to service connection for a right wrist disorder, to include ganglion cyst.  

7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2012 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is unavailable to participate in the present decision.  The Veteran elected to have a new hearing and, in February 2016, he testified before the undersigned VLJ.  Transcripts of both hearings are of record.  At the February 2016 Board hearing, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration of any additional evidence submitted subsequent to the hearing.  Such evidence, consisting of private treatment records, was received at the RO in March, April and May 2016.  

The U. S. Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue of service connection for a headache disorder on appeal and recharacterized the matter as service connection for residuals of a traumatic brain injury (TBI), to include headaches and seizures.

The matters of service connection for back and right wrist disabilities and residuals of TBI, including headaches and seizures, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On the record at the February 2016 Board hearing, the Veteran withdrew his appeal seeking service connection for sleep apnea; there is no question of fact or law remaining before the Board as to this matter.

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral patellar tendinitis (jumper's knee) have been met.

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral shin splints have been met.

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral elbow osteoarthritis have been met.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking service connection for sleep apnea; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Service connection for bilateral patellar tendinitis (jumper's knee) is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Service connection for bilateral shin splints is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Service connection for bilateral elbow osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On the record at the February 2016 Board hearing, the Veteran withdrew his appeal seeking service connection for sleep apnea.  Thus, there remain no allegations of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal must be dismissed.

Legal Criteria, Factual Background, and Analysis

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition as to the claims of service connection for bilateral knee and elbow disorders and shin splints, no further discussion of the duties as to these matters is necessary.

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as arthritis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

Based on a review of the evidence and affording the Veteran the benefit-of-the-doubt, the Board concludes that service connection for bilateral patellar tendinitis (jumper's knee), shin splints and elbow osteoarthritis is warranted.  

The record contains multiple clinical records showing the Veteran has current bilateral knee, shin and elbow disorders.  Specifically, an October 2012 VA knee and lower leg conditions examination report includes findings of bilateral chondromalacia and shin splints and March 2016 private orthopedic treatment records show findings of bilateral patellar tendinitis (jumper's knee) and bilateral elbow osteoarthritis.  Therefore, the first element of the claim of service connection has been met.

The record also establishes the Veteran experienced in-service injury.  During his September 2015 Board hearing, the Veteran testified that his shin splints initially started in 1995, when he was in airborne school.  Similarly, during his February 2016 Board hearing, the Veteran testified that he initially injured his knees in 1995.  In addition, the Veteran has testified that his bilateral elbow condition is the result of being in "prone unsupported positions" all the time when firing his rifle during service.  His DD Form 214, Certificate of Release or Discharge from Active Duty, shows the Veteran's primary specialty was infantryman and he earned an expert marksmanship qualification badge with rifle bar and parachutist badge.  The Board finds his sworn testimony and statements regarding his lower extremity and elbow injuries in service to be consistent with his service.  Therefore, the second element of the claim for service connection has been established.

What remains to be established is that his current bilateral knee, shin and/or elbow disabilities are related to his in-service injury.

The Veteran's private treatment records include a March 2016 Encounter Summary which notes that he reported a 20 year history of continuous lower leg and knee pain, particularly beneath the patella of both knees, since his military service, when he was a paratrooper and made multiple jumps.  The diagnosis was bilateral patellar tendinitis (jumper's knee) and "other soft tissue disorders related to use, overuse and pressure" of both lower legs.  In addition, these treatment records include March 2016 and April 2016 statements from the Veteran's physician, A. M. Smith, M.D., which note his history of "prone crawling on his elbows and pushups" in the military and include the opinion that this has "directly" led to his bilateral elbow degenerative changes.  

The Board places substantial probative value on these opinions.  They describe the Veteran's lower leg, knee and elbow disabilities in sufficient detail and include a basis (reasoning) for the conclusion that the Veteran's bilateral lower leg (shin splints), knee and elbow disorders are the result of his military service (crawling, use, overuse and pressure); thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  These opinions take into consideration the Veteran's competent and credible history regarding his in-service military training, including expert marksmanship qualification badge and parachute jumps, and apply medical principles to reach the conclusion that, based on radiological test results, the Veteran's bilateral lower extremity and elbow disorders are of a traumatic nature and consistent with his military service.

While the VA knee and lower leg conditions examiner opined that it is less likely than not that the Veteran's current complaints of lower extremity pain is the result of shin splints while in the military, in rendering the opinion the examiner failed to take into account the Veteran's competent complaints of ongoing lower extremity pain since his parachute jump training in service (and subsequent private medical opinions have been provided in support of his claims.)  As such, the VA opinion against the Veteran's lower extremity claims is inadequate, and cannot be dispositive.  Accordingly, the Board concludes that the evidence supports the Veteran's claims, and service connection for bilateral patellar tendinitis (jumper's knee), shin splints and elbow osteoarthritis is warranted.


ORDER

The appeal seeking service connection for sleep apnea is dismissed.

Service connection for a bilateral patellar tendinitis (jumper's knee) is granted.

Service connection for bilateral shin splints is granted.

Service connection for bilateral elbow osteoarthritis is granted.


REMAND

The Board finds additional development is necessary before decisions may be rendered regarding the remaining claims on appeal.

During his February 2016 Board hearing, the Veteran recalled that, as a result of hitting is head several times coming out of the plane during his parachute jumps, he sustained a head injury (TBI) which has resulted in seizures and headaches.  He also testified that he sustained right wrist and back injuries as a result of a bad landing from a parachute jump.  As noted above, the Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, shows he earned a parachutist badge.  

The Veteran's assertions that he sustained a head injury during his parachute jumps in service is satisfactory evidence of such injury.  In contrast, the question of whether a TBI resulted from the claimed head injury is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that he incurred a TBI disability during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A November 2011 VA headaches examination includes a diagnosis of headaches (and notes the Veteran's treatment for seizures).  However, the Veteran subsequently claimed that his headaches (and seizures) are the result of head injuries sustained during service.  It is not clear that the VA examiner, a nurse practitioner, had successfully completed the Compensation and Pension Service (C&P) TBI training module, which is required to perform TBI residual disability examinations.  Accordingly, another medical opinion more adequately addressing, with rationale, the etiology of the Veteran's residuals of TBI, including headaches and seizures, is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was also afforded a VA wrist examination in November 2011; however, a review of the examination reports finds that it too is inadequate for rating purposes.  Specifically, the examiner noted the Veteran's in-service right wrist injury during airborne operations and ganglion excision and opined that it is less likely than not that the Veteran's current right wrist condition was incurred in or caused by his inservice injury because there was no abnormality found on physical examination or radiography.  However, a subsequent March 2016 private treatment report includes a finding of ganglion, right wrist.  Accordingly, an updated examination and etiology opinion is necessary.  

Regarding the thoracic and/or lumbar spine, the RO denied service connection for lower/mid back pain in December 2011 on the basis that there was no current disability.  However, a subsequent April 2016 private treatment report includes diagnoses of thoracic radiculitis and lumbar degeneration and notes a history of back pain since April 1997, when the Veteran did a parachute jump and "landed wrong."  The examiner noted that the Veteran's "current complaints, signs and symptoms are consistent with the description of his explained factor/injury (while in military service.)  The Veteran has not been afforded a VA examination to determine the etiology of any thoracic and/or lumbar spine disability.  As the evidence of record is insufficient to decide the claim, a VA medical examination and medical opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The November 2011 VA headaches examination report notes that the Veteran started having seizures in 2007 and is under the care of Dr. Ibraham, a private neurologist in Jackson, Tennessee.  This examination report also notes that the Veteran underwent magnetic resonance imaging (MRI) in February 2011, when he was hospitalized for evaluation of seizures.  These private neurology treatment reports are not available for review.  Although the Veteran testified at his February 2016 Board hearing that he would submit his private neurological treatment records (and that if they were not submitted, such records were unavailable), as his claims are being remanded for additional development, he should be afforded another opportunity to provide such records or authorize VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his right wrist, back and TBI residuals, including headaches and seizures, since his 1999 separation from service.  These records should specifically include the neurologic treatment records referenced during the Veteran's February 2016 Board hearing, from Dr. Ibraham and in connection with his February 2011 hospitalization for evaluation of seizures.  After securing the necessary release, take all appropriate action to obtain these records.  Alternatively, the Veteran may obtain and submit these records, as previously agreed.  

2.  After completion of the above, schedule the Veteran for a VA TBI protocol examination to ascertain whether he sustained a brain injury from a head injury in service and, if so, to identify the current residuals of such brain injury.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has any residuals of a TBI, including headaches and seizures, that is related to his military service, to include parachute jumps?  For purposes of this question, the examiner should accept as true the Veteran's statements that he hit his head several times coming out of the plane during his parachute jumps.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  Arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right wrist and back disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) the Veteran's current right wrist and back disabilities.

b)  Please identify the likely etiology for each right wrist and back disability.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include his parachute jumps?  For purposes of this question, the examiner should accept as true the Veteran's statements that he experienced a bad parachute landing during service (the STRs show treatment for right wrist injury and ganglion excision).

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  Following completion of the above, readjudicate the matters on appeal.  If any remain denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


